Title: To Benjamin Franklin from Thomas Cushing, 10 December 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston December 10th 1773
I have duly received your several Favors of Augt 24 and Sept 1st. with the papers Inclosed which I shall Communicate to the House as soon as they meet. Capts: Hall, Bruce and Coffin are arrived with a quantity of Tea shiped (in pursuance of a late Act of Parliament) by the East India Company to the address of Richard Clark & sons, Thos and Elisha Hutchinson, Benjamin Faneuil and Joshua Winslow Esqr. Capt. Loring is hourly expected with more of the same Article consigned to the same persons; This has greatly alarmed the People here who have had several Meetings upon the Occasion, Inclosed you have a paper containing their proceedings and resolutions, by which you will perceive that they insist upon the Consignee’s sending back the Tea and have determined it shall never be landed or pay any duty here. The Colonists have been long complaining of the Parliament’s taxing them without their Consent, they have frequently remonstrated against the exercise of a power they deem unconstitutional, Their Petitions have been neglected if not rejected, however within about Twelve or fifteen months past they have, by administration and by their Freinds in Great Britain, been led to Expect that their greiviances would be redressed and the revenue Acts repealed and from some Accounts, received the last Winter from your side the Water, they had reason to expect the Tea Act would have been repealed the very last Session, instead of which the Parliament, at that very Session when the People expected to have obtained releif, passed an Act impowering the East india Company to Ship their Tea to America. This they considered as a New Measure to Establish and Confirm a Tax on the Colonists, which they complained of as unjust and unrighteous, and consequently has renewed and increased their distress and it is particularly increased by this Act as it is introductive of Monopolies and of all the Consequent Evils thence arising, but their greatest Objection is from its being Manifestly intended more Effectually to secure the payment of the Duty on tea laid by an Act passed in the 7th of George the Third, which Act in it’s operation deprives the Colonists of the exclusive right of taxing themselves; they further apprehend that this late Act was passed with a veiw not only to secure the Duty aforesaid but to lay a foundation of Enhancing it and in a like way, if this should succeed, to lay other Duties and that it demonstrates an indisposition in Ministry that the Parliament should grant them releif; Impressed with these sentiments the People say they have been Amused, they have been deceived and at a time when they had reason to Expect they should have been releived they find administration pursuing fresh Measures to Establish and Confirm those very Acts which if persisted in must reduce them to Abject Slavery; This is the Source of their distress, a distress that borders upon Dispair and they know not where to fly for releif, this is the Cause of the present great uneasiness and has been the occasion of the extraordinary measures pursued by the People here and in several of the principal Colonies, for you must observe the same spirit prevails in Philadelphia and New York; Philadelphia began and passed their resolutions above a month ago, New York Catch’d it from them and so it passed on to this Government, and If Administration had put their Invention upon the utmost Stretch to Contrive a plan of union for the Colonies, I cannot well Conceive of any one measure that would tend more Effectually to unite the Colonies than the present Act impowering the East india Company to Export their Tea to America. And if they should have it in Contemplation to Shew any marks of Resentment upon the Colonies for their Conduct relative to this matter, It is thought, they ought to begin with the People amoung yourselves as many of them have for this three or four months past been repeatedly notifying our merchants of this manovure and advising them not by any means to suffer the Tea to be landed, if they designed to preserve their freedom; they have been blowing the Coals, we have got into a flame and where it will End God only knows. In Short, Sir, our affairs are brought to a very Serious Crisis; and the Court party themselves, as I am Informed, plainly see that the people are so thoroughly roused and alarmed and discover such a determined resolution not any longer to suffer these Impositions, that they begin to think it absolutely necessary the measures of Administration with respect to America should be alter’d; they find that the Spirit runs higher than in the Time of the Stamp Act, and that the Opposition is more Systematical so that they fear nothing less than the repeal of the revenue Acts and a radical redress of American Greiviances will save us from a Rupture with Great Britain which may prove fatal to both Countries. The People here are far from desiring that the Connection between Great Britain and America should be broken, Esto Perpetua is their ardent wish but upon terms only of Equal Liberty. May the Great Governor of the Universe overule the Councils of the Nation and direct and influence to such Measures as may be productive of such an happy Connection. This will be delivered you by Mr. John Sprague a young Gentleman who goes for London with a Veiw to Improve himself in the study of Phisic, I must refer you to him for a more particular and Circumstantial account of the State of Affairs here and I recommend him to your freindly Notice. I conclude with great respect Your most humble servant
Thomas Cushing
(Private)Benjamin Franklin Esqr
